UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6256


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHARLES MCMILLAN, a/k/a Cee Mack, a/k/a Mack, a/k/a Mack Hound,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, Chief District Judge. (4:17-cr-00111-MSD-LRL-4)


Submitted: November 23, 2021                                Decided: November 29, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles McMillan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles McMillan appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. After reviewing the record, we

conclude that the district court did not abuse its discretion in denying the motion. See

United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating standard of review for

order denying compassionate release), cert. denied, No. 21-5624, 2021 WL 4733616 (U.S.

Oct. 12, 2021); see also United States v. High, 997 F.3d 181, 189 (4th Cir. 2021) (affirming

district court order denying compassionate release where “[t]he court’s rationale . . . was

both rational and legitimate under [18 U.S.C. § 3553(a)]” and “the court sufficiently

explained its denial to allow for meaningful appellate review” (internal quotation marks

omitted)). We therefore affirm the district court’s order. United States v. McMillan, No.

4:17-cr-00111-MSD-LRL-4 (E.D. Va. filed Jan. 13, 2021 & entered Jan. 14, 2021). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2